 1                                                                            '~RK`~~U.S,
                                                                                              ~ '~
                                                                                            p~SrF~fCT cou,a;
 2
 3                                                                        Nr~
 4                                                                                      T Ac ~~r__~ ';~..
                                                                                        of

 5
 6
 7
 8                                 UNITED STATES DISTRICT COURT
 9                                CENTRAL DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                      )
12                                   Plaintiff,     )        ~~ ~~ y~~ ~- ~~~- ~
13                           v.          )ORDER OF DETENTION AFTER HEARING
                                             X18 U.S.C. §~ 142(i)).l~A/~
14     ~~r~~avw— t~~jb.~~.~ct~o-.~; c.~~~~

15                                   Defendant.
16

17                                                      I.
18       A.()On motion of the Government involving an alleged
19            1. Ocrime of violence;
20            2. ()offense with maximum sentence of life imprisonment or death;
21            3. ()narcotics or controlled substance offense with maximum sentence often or more
22                   years (21 U.S.C. §§ 801,/951, et. eus    ,/955a);
23           4. ()felony -defendant convicted of two or more prior offenses described above;

24           5.()any felony that is not otherwise a crime of violence that involves a minor victim, or

25                  possession or use ofa firearm or destructive device or any other dangerous weapon,
26                  or a failure to register under 18 U.S.0 § 2250.
27       B.(~On motion(~y the Government)/()(by the Court sua ~s onte involving)

28 ///

                               ORDER OF DETENTION AFTER HEARING (18 U.S.C. §3142(1))

     CR-94(06/07)                                                                                              Page 1 of 3 ~
 1             1. (~erious risk defendant will flee;

 2            2.() serious risk defendant will

 3                  a.() obstruct or attempt to obstruct justice;

 4                  b.() threaten, injure, or intimidate a prospective witness or juror or attempt to do so.

 5                                                        II.

 6         The Court finds no condition or combination of conditions will reasonably assure:

 7         A. (Xappearance of defendant as required; and/or

 8         B. ~} safety of any person or the communit .

 9

10         The Court has considered:

11         A. (~jthe nature and circumstances ofthe offense, including whether the offense is a crime of

12            violence, a Federal crime ofterrorism, or involves a minor victim or a controlled substance,

13            firearm, explosive, or destructive device;

14         B.(      the weight of evidence against the defendant;

15         C.(      the history and characteristics of the defendant;

16         D.(~ the nature and seriousness ofthe danger to any person or to the community.

17                                                       IV.
18         The Court concludes:

19         A. (~efendant poses a risk to the safety of other persons or the community because:

20                             ~,~v~,r>~f~
21

22

23

24

25

26   ///

27   ///

28   ///

                                 ORDER OF DETENTION AFTER HEARING (I8 U.S.C. §3142(1))

     CR-94(06/07)                                                                                  Page 2 of3
 1         B. (History and characteristics indicate a serious risk that defendant will flee because:

 2

 3

 4

 5

 6

 7

 8         C.() A serious risk exists that defendant will:

 9                    1. O obstruct or attempt to obstruct justice;

10~                   2.() threaten, injure or intimidate awitness/juror, because:

11

12

13

14

15

16

17         D. ()Defendant has not rebutted by sufficient evidence to the contrary the presumption

18                    provided in 18 U.S.C. § 3142(e).

19         IT IS ORDERED that defendant be detained prior to trial.

20         IT IS FURTHER ORDERED that defendant be confined as far as practicable in a corrections

21    facility separate from persons awaiting or serving sentences or persons held pending appeal.

22         IT IS FURTHER ORDERED that defendant be afforded reasonable opportunity for private

23    consultation with his counsel.

24

25

26    DATED: /~~~               d^
                                               U.S. MAGISTRATE /DISTRICT JUDGE
27

28

                                  ORDER OF DETENTION AFTER HEARING (18 U.S.C.§3142(1))

      CR-94 (06/07)                                                                            Page 3 of3
